DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/30/2021 has been entered. 
Claims 1 – 20 are currently pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 
Claims 1 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mac an tSaoir et al (U.S. 2017/0024461 A1), [hereafter Mac], in view of Standefer, III et al (U.S. 2018/0129715 A1), further in view of Sweeney (U.S. 2007/0118542 A1).
♦As per claims 1, 8, 15,
Mac discloses a method, by a processor, system (Fig. 1) for relationship graph expansion and extraction, comprising:
“receiving, via a user interface of a computer, a user input query specifying a plurality of concepts” See paragraphs 0073, 0078 of Mac [“Prior processing should identify concepts in the user query that correspond to individual nodes in the graph”, “concepts in a text query that has been submitted by a user are identified”].
“searching a plurality of unstructured text data to generate relationships between the plurality of concepts, wherein generating the relationships includes expanding the user input query using a logical reasoning operation to infer the relationships between the one or more concepts notwithstanding whether the plurality of concepts are directly asserted to one another in the plurality of unstructured text data” See paragraph 0039, 0073, 0072, 0091, 0100 of Mac wherein unstructured data is used [“the present invention builds the graph from a structured data source or from unstructured data … a graph of semantic concepts and inter -concept relationships
“displaying one or more results comprising the expanded user input query and derived relationship graph on the user interface of the computer” See abstract, paragraph 0034, 0043 of Mac [“The nodes have associated text for search term expansion, and represent at least one concept in a semantic graph of nodes that represents a domain of semantically related concepts”].
Mac teaches “extracting a relationship graph between the plurality of concepts from the plurality of unstructured text data based on the expanded user input query according to a domain ontology” in paragraph 0039 wherein “the present invention builds the graph from a …unstructured data…Semantic information can be extracted from such sources using existing techniques, and a graph of semantic concepts and inter -concept relationships constructed using this information”.
In case the Applicant disagrees, the Examiner provides another example for this teaching.
Standefer, in the same field of endeavor, discloses a method, by a processor, system (Fig. 1) for relationship graph expansion and extraction, comprising:
“extracting a relationship graph between the plurality of concepts from the plurality of unstructured text data based on the expanded user input query according to a domain ontology” See Fig. 6 - 7, paragraph 0058, 0092, of Standefer, wherein different relationships data between two or more resources are identified and stored. The relationships are retrieved based on user query (received query in Fig. 6 – 7 of Standefer). The query is the expanded query (See paragraphs 0043 - 0044 of Standefer wherein “in utilizing the expand query types discussed above with reference to FIGS. 3A-3C, expansions of the graph visualizations could only occur in one direction”).

The combination of Mac and Standefer do not clearly disclose “wherein inferring the relationships includes identifying, within the plurality of unstructured text data, a correlation between two or more indirect and independent sub-components of the plurality of concepts omitted from the user input query”. 
However, Sweeney, in the same field of endeavor, discloses a method, system for performing facet classification synthesis to relate concepts including the teaching of:
Concepts and relationships between concepts are identified and associated with content node: See paragraph 0062 – 0063, 0143 of Sweeney [“Concepts 306 are defined in terms of compound levels of abstraction through their relationships to other entities”, “The concept relationships that were not pruned are processed as hierarchical relationships”].
Indirect relationships are also identified: See Fig. 4, paragraph 0075 – 0076, 0171, 0193 of Sweeney.
Relationships are inferred: See paragraph 0123 – 0124, 0196, 0208, 0209, 0229, 0297 of Sweeney wherein “If concept relationships are not explicit in the source structure schema, they may be inferred from structural markers”.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claim invention to apply the teaching of Sweeney into the invention of Mac/Standefer since both inventions were available and the combination would provide the user with more desirable results and therefore reduce the time searching for information.

♦As per claims 2, 9, 16,
“expanding the user input query using a logical reasoning operation and the domain ontology having a set of logical rules” See paragraph 0039, 0073, 0072, 0091, 0100 of Mac wherein unstructured data is used [“the present invention builds the graph from a structured data source or from unstructured data … a graph of semantic concepts and inter -concept relationships constructed using this information”]. Also See Fig. 3 – 4, paragraphs 0043 - 0044 of Standefer wherein rules are identified.
♦As per claims 3, 10, 17,
“extracting one or more relationship statements from the plurality of unstructured text data according to the expanded user input query with associated confidence scores” See paragraph 0084 of Standefer [“relevancy ranking module, answer scoring module, etc.”]
♦As per claims 4, 11, 18,
“identifying a direct relationship from one or more relationship statements between the plurality of concepts using the domain ontology and a set of logical rules” See Fig. 3 – 4, paragraphs 0043 - 0044 of Standefer.
♦As per claims 5, 12, 18,
“inferring an indirect relationship from one or more relationship statements between the plurality of concepts using the domain ontology and a set of logical rules” See abstract, paragraph 0027, 0045 - 0048 of Standefer [inferred relationship using rules].
♦As per claims 6, 13, 19,
“asserting or inferring one or more relationship statements with the associated confidence scores from the one or more extracted relationship statements using the domain ontology and a set of logical rules” See abstract, paragraph 0027, 0043 - 0048 of Standefer.
♦As per claims 7, 14, 20,
“wherein extracting the relationship graph further includes combining both extracted and inferred relationships, and direct and indirect relationships between the plurality of concepts using the domain ontology and a set of logical rules” See abstract, Fig. 3 – 4, paragraph 0027, 0043 - 0048 of Standefer.

Response to Arguments
Applicant’s arguments, with respect to the rejection(s) of claim(s) 1 - 20 under 35 USC 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Sweeney.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAM LINH T NGUYEN whose telephone number is (571)272-4024.  The examiner can normally be reached on M-F: 7:00 - 3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CAM LINH T NGUYEN/Primary Examiner, Art Unit 2161